Name: Commission Regulation (EEC) No 3427/80 of 29 December 1980 fixing the reference prices for apples until the end of the 1980/81 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 358 64 Official Journal of the European Communities 31 . 12. 80 COMMISSION REGULATION (EEC) No 3427/80 of 29 December 1980 fixing the reference prices for apples until the end of the 1980/81 marketing year fixing the reference price, for a home-grown product with defined commercial characteristics, on the repre ­ sentative market or markets situated in the production areas where prices are lowest, for the products or varie ­ ties which represent a considerable proportion of production marketed throughout the year or for part of it and which satisfy specified requirements as regards market preparation ; whereas when the average of prices recorded on each representative market is being calculated, prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market must be disregarded ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 For the period 1 January to 30 June 1981 the refer ­ ence prices for apples other than cider apples (subheading ex 08.06 A II of the Common Customs Tariff), expressed in ECU per 100 kilograms net, shall be as follows for packed Class I fruit , all sizes : THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ( ! ), as last amended by Regulation (EEC) No 1 367/80 (2 ), and in particular Article 27 ( 1 ) thereof, Whereas under Article 23 ( 1 ) of Regulation (EEC) No 1035/72 reference prices valid for the whole Commu ­ nity are fixed annually before the beginning of the marketing year ; Whereas because of the importance of apple-growing in the Community it is necessary to fix a reference price for apples ; Whereas marketing of the apples harvested in a given crop year begins in the month of July and ends in the month of June of the following year ; whereas because of the accession of Greece to the Community on 1 January 1981 the reference prices for apples were fixed , by Regulation (EEC) No 1 656/80 (3 ), only until 31 December 1980 ; whereas reference prices should therefore be fixed for the remainder of the marketing year, due account being taken of the situation with regard to apples in Greece ; Whereas under Article 23 (2) or Regulation (EEC) No 1035/72 reference prices are fixed on the basis of the arithmetic mean of producer prices in each Member State plus an amount to cover the cost of transporting Community products from production areas to Community consumption centres ; whereas the trend of production costs for fruit and vegetables must also be taken into consideration ; Whereas producer prices are the average of the prices recorded during the three years prior to the date of January February March April May June 31-89 33-17 36-58 37-48 37-84 39-40 Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 December 1980 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 1 18 , 20 . 5 . 1972, p. 1 . ( 2 ) OJ No L 140 , 5 . 6 . 1980 , p. 24 . ( 3 ) OJ No L 163 , 28 . 6 . 1980 , p. 49 ,